       Case 17-42307   Doc 40-4   Filed 01/04/19   Entered 01/04/19 16:14:54   Desc Proposed Order   Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

IN RE:                                                 §        Case No. 17-42307
                                                       §
STEVEN LEE STRUCK                                      §
LEANNE POARCH STRUCK                                   §
                                                       §
Debtors                                                §        Chapter 13


ORDER SUSTAINING DEBTORS' OBJECTION TO PROOF OF CLAIM #3 FILED BY
             RUSHMORE LOAN MANAGEMENT SERVICES


       CAME ON BEFORE THE COURT Debtor's Objection to Proof of Claim NO.3 filed by

(the "Claimant") on or about 01/04/2018 in the amount of $97,989.73. The Debtors filed such

objection on 11/27/2018. The Court finds that the objection to claim contains proof sufficient to

overcome the presumption of validity imposed by Fed. R. Bankr. P.3001(f) and was properly

served pursuant to the Federal and Local Rules of Bankruptcy Procedure. The Court further finds

that the objection contained the appropriate twenty (20)-day negative notice language, pursuant

to LBR 9007, which directed the Claimant to file a written response within twenty days of the

objection to claim would be deemed by the Court to be unopposed. Due to the failure of the

Claimant to file a timely written response to the objection, the Court deems the Debtors' claim

objection to by unopposed and, therefore, the Court finds that just cause exists for the entry of

the following order. It is, therefore,

       ORDERED that the Debtor's Objection to the Proof of Claim Claim filed by Claimant is

SUSTAINED and that claim #3 filed by Rushmore Loan Management Services is hereby

disallowed as it pertains to the interest rate for mortgage arrears at 5.50% and instead will be set

at 0% percent for the life of the Chapter 13 Plan.
      Case 17-42307   Doc 40-4   Filed 01/04/19   Entered 01/04/19 16:14:54   Desc Proposed Order   Page 2 of 2




Dated: ________________________                       _________________________________________

                                                      HONORABLE JUDGE BRENDA T. RHOADES
